Citation Nr: 1723202	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, and other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim has been characterized broadly as referring to any acquired psychiatric disability.  The October 2008 rating decision on appeal denied entitlement to service connection for PTSD.  In September 2009, the Veteran filed a notice of disagreement as to the denial of his PTSD claim, but he withdrew his appeal of that issue by a filing of October 2009.  Therefore that issue is not in appellate status and is not before the Board.  See 38 C.F.R. § 20.204 (2016).

In February 2014, the Board remanded this matter for further evidentiary development.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's bipolar disorder had its onset in service.



CONCLUSION OF LAW

Bipolar disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.384 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Board is granting in full the claimed entitlement to service connection, any error committed by VA with respect to the duty to notify or the duty to assist would be harmless error and need not be considered in this order.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Merits of the Service Connection Claim

Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See 38 C.F.R. § 3.303(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R.
§ 3.303(d) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disease became manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The term "psychosis" means any of the following disorders listed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM 5): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) other specified schizophrenia spectrum and other psychotic disorder; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; and (h) substance/medication- induced psychotic disorder.  See 38 C.F.R. § 3.384 (2016).

A claimant cannot be compensated for a personality disorder, which is considered to be a congenital or developmental abnormality.  Personality disorders are not considered disabilities for purposes of service connection.  See 38 C.F.R.
§§ 3.303(c), 4.9, 4.127 (2016); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board must give a claimant the benefit of the doubt on any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has bipolar disorder.  See May 2016 VA examination report; November 2012 letter of Dr. D. G.; June 2007 record of Dr. H. G.  The report of the Veteran's entrance examination in January 1964 indicates that the Veteran was normal with respect to "psychiatric" upon examination, with the Veteran reporting no psychiatric symptoms.  Upon examination in September 1965, the Veteran checked "yes" when asked on the form whether he ever had, or had now, depression or excessive worry, bed wetting, and nervous trouble of any sort.  In July 1966 service treatment record, the Veteran was diagnosed with "passive dependent personality, EPTE [existed prior to enlistment], not aggravated by service."  The doctor's narrative describing the Veteran's disorder noted that "the step by step planning, the weighing of alternatives and possible consequences, the reference back to previous experience, etc. is here missing."  He also stated, "The kind of mental activity that should come into play in the face of a strong desire does not come into play; the executive aspects of the personality are here passive via à vis the desire."  The diagnosis associated with the Veteran's discharge described an impulsive style of behavior with little thought between impulse and act.  See May 2007 record of Dr. J. S.  Furthermore, the July 1966 examining doctor noted that it was "entirely possible that this experience would have such an impact as to modify [the Veteran's] characteristic behavior."  The report of the Veteran's separation examination of January 1967 found the Veteran to have "passive-dependent personality, epte, considered disqualifying of continued active duty."  Passive-aggressive personality disorder was also noted.

The Veteran is competent to report symptoms that he has experienced through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Lay evidence can be competent and sufficient to diagnose a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Veteran states that his bipolar disorder has existed from his active military service to the present.  See VA Form 9 of June 2011.  He has also stated, "My bipolar disorder has existed throughout my life until today."  See December 2007 statement of Veteran.  In this case, given the nature of the claimed disability, the Veteran is not competent as a layperson to diagnose the symptoms that he experienced during service or to establish a causal relationship between his current disability and service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

There are several medical opinions of record that link the Veteran's current bipolar disorder to the psychiatric symptoms noted during service.  VA treatment records of September 2009 and February 2011 note a VA psychiatrist's opinion that upon review of the Veteran's service treatment records, the Veteran's in-service symptoms were "quite similar to" and "consistent with" those of bipolar disorder.  In a record of June 2011, the same VA doctor noted his conclusion that, after reviewing service treatment records, the Veteran "had been more likely than not (i.e., greater than 50%) misdiagnosed" with passive dependent personality disorder during service and "that the [Veteran] served in the Navy with a diagnosis of Bipolar Disorder present."

In addition, a March 2012 VA treatment record notes that the Veteran had mania symptoms during service as evidenced by service records referencing the Veteran's impulsiveness at that time.   The VA doctor again opines as to a misdiagnosis of personality disorder during service, stating: "[The Veteran] has a longstanding history of a bipolar condition.  This illness typically emerges in the early 20's, and this appears to be so for him.  If one takes into account the diagnostic changes since the 1960's[,] . . . the personality disorder that he was diagnosed with is no longer clinically recognized[,] and he was most likely misdiagnosed.  More is known now about the emergence of a bipolar condition with better articulation of symptomatology."  It was noted that the in-service psychiatrist found the Veteran to be impulsive and unable to weigh the consequences despite experiencing painful consequences, and that "excessive engagement in pleasurable activities that have a potential for painful consequence is a symptom of mania."  See March 2012 VA treatment record.

Evidence that tends to weigh against the claim is the negative nexus opinions of VA examination reports of March 2011 and May 2016.  By its remand order of February 2014, the Board found the March 2011 examination report to be inadequate for failing to address specific record evidence that was potentially favorable to the Veteran's claim.

The May 2016 examiner did not find sufficient evidence to conclude that the Veteran had bipolar disorder symptoms during service.  In the examiner's opinion, the Veteran's service treatment records indicate behavioral problems that are consistent with a personality disorder.  The examiner did not specifically address the Veteran's impulsiveness during service as indicative of mania and bipolar disorder during service, according to VA treatment records.

The Board may consider only independent medical evidence to support its findings and is not permitted to base decisions on its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here the Board does not find the unfavorable nexus opinion of the May 2016 VA examiner to be more probative than the favorable medical opinion of record.  Competent and credible evidence suggests that the onset of the Veteran's bipolar disorder was during service.  Based on the evidence in this case, the Veteran's current bipolar disorder cannot be disassociated from his in-service symptoms of bipolar disorder.  While the initial diagnosis of bipolar disorder was in June 2007 many years after service, entitlement to benefits for a disability does not arise with a medical diagnosis of the disorder but with the disorder's manifestation.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  Resolving reasonable doubt in favor of the Veteran, service connection is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).



ORDER

Service connection for bipolar disorder is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


